Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, and 16- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shu et al. (U.S. 2012/0261656 A1, hereinafter refer to Shu) in view of Burgett (U.S. 2017/0253992 A1, hereinafter refer to Burgett).
Regarding Claims 1 and 7: Shu discloses an optoelectronic sensor (see Shu, Fig.1 as shown below and ¶ [0003]), comprising 

    PNG
    media_image1.png
    242
    425
    media_image1.png
    Greyscale

a first electrode (150), a first semiconductor layer (140), a second semiconductor layer (130) and a second electrode (120) sequentially arranged in a stack, wherein each of the first semiconductor layer (140) and the second semiconductor layer (120) is a metal oxide semiconductor layer (see Shu, Fig.1 as shown above and ¶ [0021]- ¶ [0026]);
the first electrode (150) is a transparent electrode and has a work function greater than that of the first semiconductor layer (130) (note: metal electrode materials were known as with high work function than the work function of metal oxide semiconductor layer materials) (see Shu, Fig.1 as shown above and ¶ [0021]- ¶ [0026]); and
140) has a conductivity smaller than that of the second semiconductor layer (130), and has a work function greater than that of the second semiconductor layer (130) (note: the first semiconductor layer (140) has higher oxygen concentration which means smaller oxygen vacancy doping concentration than second semiconductor layer (130); therefore, it has smaller conductivity than that of the second semiconductor layer) (see Shu, Fig.1 as shown above and ¶ [0021]- ¶ [0026]),
the first semiconductor layer (140) has an oxygen vacancy doping concentration smaller than that of the second semiconductor layer (130) (note: the first semiconductor layer (140) has higher oxygen concentration which means smaller oxygen vacancy doping concentration than second semiconductor layer (130); therefore, it has smaller conductivity than that of the second semiconductor layer) (see Shu, Fig.1 as shown above and ¶ [0021]- ¶ [0026]); and 
wherein the first electrode (150) is coupled to a negative potential, and the second electrode (120) is coupled a zero potential (see Shu, Fig.1 as shown above) (as claimed in claim 1);
wherein each of the first semiconductor layer (140) and the second semiconductor layer (130) is an indium gallium zinc oxide semiconductor layer (see Shu, Fig.1 as shown above and ¶ [0023]- ¶ [0026]) (as claimed in claim 7).
Shu is silent upon explicitly disclosing wherein the first semiconductor layer and the second semiconductor layer are both made of SnO2, ZnO or CdO; 
the first semiconductor layer has an oxygen vacancy doping concentration smaller than that of the second semiconductor layer.

For support see Burgett, which teaches wherein the first semiconductor layer (n-type ZnO) and the second semiconductor layer (p-type ZnO) are both made of SnO2, ZnO or CdO (see Burgett, Fig.1 as shown below, ¶ [0016], and ¶ [0026]); 
the first semiconductor layer (n-type ZnO) has an oxygen vacancy doping concentration smaller than that of the second semiconductor layer (p-type ZnO) (see Burgett, Fig.1 as shown below, ¶ [0016], and ¶ [0026]).

    PNG
    media_image2.png
    194
    480
    media_image2.png
    Greyscale

Shu discloses the claimed invention except for the material of the first semiconductor layer and the second semiconductor layer. Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Shu and Burgett to enable the first semiconductor layer (n-type ZnO) and the second semiconductor layer (p-type ZnO) both made of SnO2, ZnO or CdO and the first semiconductor layer (n-type ZnO) to have an oxygen vacancy doping concentration smaller than that of the second semiconductor layer (p-type ZnO) as taught by Burgett in order to obtain stable PN or NP junction, since it has been held to be within the general skill of a worker in the art to select a In re Leshin, 125 USPQ 416.
Hence, it would have been obvious to one of ordinary skill in the art to replace the Shu PN/NP junction with Burgett PN/NP junction known to lead to provide stable PN or NP junction, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable. 
The combination of Shu and Burgett is silent upon explicitly disclosing the properties of the first and the second semiconductor layers with respect to the first and the second electrode; however, the combination of Shu and Burgett teaches identical or substantially identical materials for the first and the second semiconductor layers and the first and the second electrode as the claimed inventions; therefore, the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). See MPEP §2112.I
In addition, the prior art teaches identical or substantially identical apparatus; therefore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus since the prior art apparatus teaches all the structural limitations of the claim. See MPEP §2114.II
Regarding Claim 2: Shu as modified teaches an optoelectronic sensor as set forth in claim 1 as above. The combination of Shu and Burgett further teaches wherein a width of a first depletion region formed by the first semiconductor layer (140/n-type ZnO) and the first electrode (150/n contact) is proportional to a first Fermi level difference, and the width of the first depletion region is inversely proportional to an oxygen vacancy doping concentration of the first semiconductor layer (140/n-type ZnO), the first Fermi level difference being equal to a difference between a Fermi level of the first semiconductor layer (140/n-type ZnO) and a Fermi level of the first electrode (150/n contact) (Note: the recited statement is an always true statement that the width of depletion region between the first semiconductor layer and the first electrode depends of the oxygen vacancy doping concentration of the first semiconductor layer. For instance, if the oxygen vacancy doping concentration of the first semiconductor layer increase, the first semiconductor layer will have higher semiconducting or metallic characteristics. As a result, the depletion width that is created in the first semiconductor layer region and the Fermi level difference of the two material decrease) (see Shu, Fig.1 as shown above and see Burgett, Fig.1 as shown above, ¶ [0016], and ¶ [0026]).
Note: the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). See MPEP §2112.I
Regarding Claim 3: Shu as modified teaches an optoelectronic sensor as set forth in claim 1 as above. The combination of Shu and Burgett further teaches wherein a width of a second depletion region formed by the first semiconductor layer (140/n-type ZnO) and the second semiconductor layer (130/p-type ZnO) is proportional to a second Fermi level difference, and the width of the second depletion region is 140/n-type ZnO), the second Fermi level difference being equal to a difference between a Fermi level of the first semiconductor layer (140/n-type ZnO) and a Fermi level of the second semiconductor layer (130/p-type ZnO).(Note: the recited statement is an always true statement that the width of depletion region between the first semiconductor layer and the second semiconductor layer depends of the oxygen vacancy doping concentration of the first semiconductor layer. For instance, if the oxygen vacancy doping concentration of the first semiconductor layer increase, the first semiconductor layer will have higher semiconducting characteristics. As a result, the depletion width which is created at the interface between the first and second semiconductor layer regions and the Fermi level difference of the two material decrease) (see Shu, Fig.1 as shown above and see Burgett, Fig.1 as shown above, ¶ [0016], and ¶ [0026]).
Note: the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). See MPEP §2112.I
Regarding Claim 6: Shu as modified teaches an optoelectronic sensor as set forth in claim 1 as above. The combination of Shu and Burgett further teaches wherein the first electrode (150/n contact) is a metal oxide electrode (see Shu, Fig.1 as shown above] and see Burgett, Fig.1 as shown above).
Regarding Claim 16: Shu as modified teaches an optoelectronic sensor as set forth in claim 2 as above. The combination of Shu and Burgett further teaches wherein a 140/n-type ZnO) and the second semiconductor layer (130/p-type ZnO) is proportional to a second Fermi level difference, and the width of the second depletion region is inversely proportional to an oxygen vacancy doping concentration in the first semiconductor layer (140/n-type ZnO), the second Fermi level difference being equal to a difference between a Fermi level of the first semiconductor layer (140/n-type ZnO) and a Fermi level of the second semiconductor layer (130/p-type ZnO) (Note: the recited statement is an always true statement that the width of depletion region between the first semiconductor layer and the second semiconductor layer and  the Fermi level difference of the between the two layers depends of the oxygen vacancy doping concentration of the first semiconductor layer) (see Shu, Fig.1 as shown above and see Burgett, Fig.1 as shown above, ¶ [0016], and ¶ [0026]). 
Note: the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). See MPEP §2112.I
Regarding Claim 17: Shu as modified teaches an optoelectronic sensor as set forth in claim 16 as above. The combination of Shu and Burgett further teaches wherein the first semiconductor layer (140/n-type ZnO) has an oxygen vacancy doping concentration (note: higher oxygen concentration which means smaller oxygen vacancy doping concentration) smaller than that of the second semiconductor layer (130/n-type ZnO
Regarding Claim 18: Shu as modified teaches an optoelectronic sensor as set forth in claim 2 as above. The combination of Shu and Burgett further teaches wherein the first electrode (150/n contact) is coupled to a negative potential, and the second electrode (120/p contact) is coupled a zero potential (see Shu, Fig.1 as shown above and see Burgett, Fig.1 as shown above, ¶ [0016], and ¶ [0026]). 
Note: a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP §2114.II
Regarding Claim 19: Shu as modified teaches an optoelectronic sensor as set forth in claim 18 as above. The combination of Shu and Burgett further teaches wherein the first electrode (150/n contact) is a metal oxide electrode (see Shu, Fig.1 as shown above and see Burgett, Fig.1 as shown above). 
Regarding Claim 20: Shu as modified teaches an optoelectronic sensor as set forth in claim 2 as above. The combination of Shu and Burgett further teaches wherein each of the first semiconductor layer (140) and the second semiconductor layer (130) is an indium gallium zinc oxide semiconductor layer (see Shu, Fig.1 as shown above and ¶ [0023]- ¶ [0026]).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shu et al. (U.S. 2012/0261656 A1, hereinafter refer to Shu) and Burgett (U.S. 2017/0253992 A1, hereinafter refer to Burgett) as applied to claim 1 above, and further in view Mori et al. (U.S. 2017/0139057 A1, hereinafter refer to Mori).
Regarding Claim 9: Shu as modified teaches an optoelectronic sensor as applied to claim 1 above. The combination of Shu and Burgett further teaches an optoelectronic device (320/100), comprising a thin film transistor (310), a capacitor (note: a capacitor is formed between upper electrode 350 and lower electrode 315b or conductive layer 340 and lower electrode 315b) and the optoelectronic sensor (100/320) according to claim 1, wherein the second electrode (315b/120) of the optoelectronic sensor (100/320) is electrically coupled to a drain (315b) of the thin film transistor (310) (note: it would have been obvious to one of ordinary skill in the art to replace the optoelectronic device (320) with optoelectronic device (100) known to lead to Schottky-type photodiode production, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable) (see Shu, Fig.1 as shown above and Fig.3E).
a source (315a) of the thin transistor (310) is electrically coupled to a sense line (source line), and the capacitor (note: a capacitor is formed between upper electrode 350 and lower electrode 315b or conductive layer 340 and lower electrode 215b) is coupled in parallel with the photoelectric sensor (320) (note: parasitic capacitor were known to be formed in parallel with the drain and source terminals of transistor) (see Shu, Fig.1 as shown above and Fig.3E), and 
the photoelectric sensor (320/100) is configured to: be applied with a negative voltage at the first electrode (350/150) thereof to keep the optoelectronic sensor (100/320) in a reverse bias state so that the optoelectronic sensor (100/320) has a small current in a dark state; and operate, after being illuminated by light, while the TFT (310) is turned off, so that the current generated by the photoelectric sensor (100/320) is increased (see Shu, Fig.1 as shown above and Fig.3E); 
the capacitor is configured to store charges corresponding to the current generated by the photoelectric sensor (100/320) (see Shu, Fig.1 as shown above and Fig.3E); and 
the thin film transistor (310) is configured to be turned on when a positive voltage is applied to its gate (312) at the end of the operation of the photoelectric sensor (100/320), and output the charges stored in the capacitor to the sense line (see Shu, Fig.1 as shown above and Fig.3E). 
In addition, Mori teaches an optoelectronic device (26), comprising a thin film transistor (24), a capacitor (50) and the optoelectronic sensor (26) according to claim 1, wherein the second electrode (36) of the optoelectronic sensor (26) is electrically coupled to a drain (36) of the thin film transistor (24) (see Mori, Figs.2B-3, ¶ [0034], ¶ [0046], and ¶ [0074]).
a source (34) of the thin transistor (24) is electrically coupled to a sense line (35), and the capacitor (50) is coupled in parallel with the photoelectric sensor (26) (see Mori, Figs.2B-3, ¶ [0034], ¶ [0046], and ¶ [0074]), and 
the photoelectric sensor (26) is configured to: be applied with a negative voltage at the first electrode (46) thereof to keep the optoelectronic sensor (26) in a reverse bias state so that the optoelectronic sensor (26) has a small current in a dark state; and operate, after being illuminated by light, while the TFT (24) is turned off, so that the current generated by the photoelectric sensor (26) is increased (see Mori, Figs.2B-3, ¶ [0034], ¶ [0046], and ¶ [0074]); 
the capacitor (50) is configured to store charges corresponding to the current generated by the photoelectric sensor (26) (see Mori, Figs.2B-3, ¶ [0034], ¶ [0046], and ¶ [0074]); and 
the thin film transistor (24) is configured to be turned on when a positive voltage is applied to its gate (28) at the end of the operation of the photoelectric sensor (26), and output the charges stored in the capacitor (50) to the sense line (35) (see Mori, Figs.2B-3, ¶ [0034], ¶ [0046], and ¶ [0074]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Shu, Burgett, and Mori to enable a source (34) of the thin transistor (24) electrically coupled to a sense line (35) and the capacitor (50) coupled in parallel with the photoelectric sensor (26) as taught by Mori in order to improve the quality of an image generated based on charges read out (see Mori, Figs.2B-3, ¶ [0034], ¶ [0046], and ¶ [0074]).
Note: a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus since the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Regarding Claim 10: Shu as modified teaches an optoelectronic sensor as set forth in claim 9 as above. The combination of Shu and Burgett further teaches wherein the thin film transistor (310) is an oxide (IGZO) thin film transistor (see Shu, Fig.3E and ¶ [0035]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896